Case 1:20-cv-02483-GPG Document1 Filed 08/18/20 USDC Colorado Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

sea by the court)
as a ae WEL POFIOLONAIOC EL 07P

LJ) VEN BILL P

LIEN O Of

cvede_. Plaintiff

 

_a Zz F2PLIACET
C

 

, Defendant(s).

FILED
U.S. DIS OTRIC
T
aisTRict | OF CoLOe ee

2020 AUG 18 py 2: 2h

Pe may
vu dius

“Legge twee

BY

4) DEP. CLE

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;

NOTICE

and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other

materials to the Clerk’s Office with this complaint.

 

 
Case 1:20-cv-02483-GPG Document1 Filed 08/18/20 USDC Colorado Page 2 of5

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of vour case.

Les Se LEO, CES AP SF A ESE, Given, CE F202

(Name and complete mailing address) XC PELE EG Atl KOGTEXOW CEES AF
yaks One — Cf PLT 5 ~ .
me Fa LAO FOP BLLIYA

(Telephone number and e-mail address) ,

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

 

Defendant 1: OVERS FB PLD API IAD
(Name and complete mailing address _ _
COGS7 Cer SE Bao3- SIS ~ ZS 7

Lane, LB fF ESOFT

(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-02483-GPG Document1 Filed 08/18/20 USDC Colorado Page 3of5

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Fe OT RIETE. S KS CO AA EPOO IIE CIIFO MY IAT

- FILA

BFCE CRECNY py FRE LPOG PHO AOD LOPE OY LOPPEE™”: ry
LA FREE AE) PVC O SLD

 

 

CL Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

if
Plaintiff is a citizen of the State of Zdewrd a

Ao
If Defendant | is an individual, Defendant 1] is a citizen of a o

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

 

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

ee ame ee pee
eeVt( AF —e. eA Ve
Case 1:20-cv-02483-GPG Document1 Filed 08/18/20 USDC Colorado Page 4of5

D. STATEMENT OF CLAIM(S)

Siate clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE:

 

Supporting facts:

ke ea PVE SJ TIFEPI ITE call
LATL OM CLOSET YE STCBTA KT

NS _
C Lge de AON AAAE PPR ECO VG

A PHOT EU, BE et GT 74
Case 1:20-cv-02483-GPG Document1 Filed 08/18/20 USDC Colorado Page 5of5

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and fabel the the additional pages regarding relief as “E. REQUEST

RELIEF.”
a LE, Weoere ETE C AAPCES
d pLPD FDEP EF, LIES Pee POT re TO

Ce’.
vig AT

   
 
 

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plaintiff's signature) “~~

i <b ZOZO

(Datey”

(Revised December 2017)
